823 F.2d 549Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Shirley Jean TOMLIN, Defendant-Appellant.
No. 86-7390
United States Court of Appeals, Fourth Circuit.
Submitted May 20, 1987.Decided June 26, 1987.

Shirley Jean Tomlin, appellant pro se.
Linda Kaye Teal, Office of the United States Attorney, for appellee.
Before HALL, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Shirley Jean Tomlin pled guilty in June of 1986 to receipt of stolen mail in violation of 18 U.S.C. Sec. 1708 and was sentenced to five years in prison.  She then filed a Rule 35 motion for reduction of her sentence which the district court denied.  We affirm the judgment of the district court.


2
Before and after her guilty plea, Ms. Tomlin was free on a personal recognizance bond with the restriction that she report to the probation office in person each Tuesday and Friday.  She failed to keep many of these appointments.  Ms. Tomlin also has an extensive prior criminal record.  This court finds that the sentence is proper and the district court's denial of a reduction is reasonable.


3
Accordingly, the judgment of the district court is affirmed.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


4
AFFIRMED.